                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
1
                                                                    Feb 14, 2019
2                                                                       SEAN F. MCAVOY, CLERK



3

4

5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                   No. 1:18-CR-02037-SMJ-1

8                        Plaintiff,              ORDER GRANTING
                                                 DEFENDANT’S MOTION TO
9    vs.                                         MODIFY CONDITIONS OF
                                                 RELEASE AND GRANTING
10   LORENZO ELIAS MENDEZ,                       DEFENDANT’S MOTION TO
                                                 EXPEDITE
11                       Defendant.
                                                 ECF Nos. 67, 68
12

13
           Before the Court are Defendant’s unopposed Motion to Modify
14
     Conditions of Release (ECF No. 67) and Motion to Expedite (ECF No. 68). For
15
     the reasons set forth in the motions;
16
           IT IS HEREBY ORDERED:
17
        1. The Motion to Expedite (ECF No. 68) is GRANTED.
18
        2. The Motion to Modify Conditions of Release (ECF No. 67) is
19
           GRANTED.
20
        3. Defendant’s previously-imposed conditions of release (ECF Nos. 28, 36,


     ORDER - 1
1         57) shall be AMENDED to add the following language to Special

2         Condition of Release No. 2: The Supervising Pretrial Services/Probation

3         Office is authorized to temporarily remove the GPS device to

4         accommodate medical appointments and procedures as needed.

5      4. The Clerk of Court shall provide copies of this order to the United States

6         Probation/Pretrial Services Office for the Eastern District of Washington

7         and the United States Probation/Pretrial Services Office for the Western

8         District of Washington.

9      DATED February 14, 2019.

10                              s/Mary K. Dimke
                                MARY K. DIMKE
11                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20



     ORDER - 2
